Citation Nr: 1812735	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO. 14-28 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 12, 2010 for the assignment of a 40 percent rating for service-connected traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2017, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge. The transcript of this hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran was initially awarded service connection for left cerebral concussion with residual neuropathy in the right upper and lower extremities in an August 1970 rating decision, service and assigned separate evaluations for each extremity. The initial ratings were reduced in a September 1971 rating decision and increased in a September 2003 rating decision. 

2. In a final June 2006 decision, the Board denied claims of entitlement to effective dates earlier than June 13, 2003 for the 10 percent ratings for the right upper and lower extremity radiculopathies and denied service connection for organic brain syndrome. 

3. On October 12, 2010, the RO received a Congressional inquiry that was accepted as a claim for increased rating.  It is not factually ascertainable that an increase in disability occurred in the one-year period prior to October 12, 2010, and there was no claim, formal or informal, filed between June 2006 and October 2010.

CONCLUSION OF LAW

The criteria for an effective date earlier than October 12, 2012 for the assignment of a 40 percent rating for service-connected TBI have not been met. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.124a, Diagnostic Code 8045 (2017); 73 Fed. Reg. 54693, 54705 (Sept. 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date for the award of an increased evaluation cannot be earlier than the date VA received the claim resulting in that award. See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(o)(1). Prior to March 24, 2015, VA's administrative process recognized both formal and informal claims. 38 C.F.R. § 3.157(b)(1) provided that, in certain circumstances, a VA report of examination or hospitalization for a previously established service-connected disability "will be accepted as the date of receipt of a[n informal] claim" for an increased evaluation. 38 C.F.R. § 3.157(b)(1) (2014) (repealed by 79 Fed. Reg. at 57,696) (effective March 24, 2015).

The effective date for the grant of an increased rating is determined as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125(1997); 38 C.F.R.  3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

In August 1970, service connection was granted and separate ratings assigned for left cerebral concussion with residual neuropathy in the right upper and lower extremities. In a September 1971 rating decision, the separate evaluations for right upper and lower extremities were reduced, effective December 1971. In a September 2003 rating decision, the separate evaluations were each increased to 10 percent, effective June 13, 2003. 

In a June 2006 decision, the Board denied claims of entitlement to effective dates earlier than June 13, 2003 for the 10 percent ratings for the right upper and lower extremity radiculopathies and denied service connection for organic brain syndrome. That decision is final. 

The RO accepted a congressional inquiry received on October 12, 2010 as a claim for increased rating. In an accompanying statement, the Veteran contended that the evaluation for his service-connected left cerebral concussion with residual neuropathy of the right upper and lower extremities should not have been reduced, and that he wanted his disability ratings reinstated to the same evaluation he had in 1970. 

In a March 2011 rating decision, the RO denied the claim for earlier effective date for the grant of service connection and the assignment of separate 10 percent ratings from September 2003 on the basis that there was no clear and unmistakable error in the February 1971 rating decision that reduced the ratings. The Veteran did not perfect an appeal of the March 2011 rating decision and it became final. 

In a May 2012 rating decision, the RO granted service connection for TBI with residual neuropathy, right upper extremity (previously rated as left cerebral concussion) and assigned a 40 percent disability, effective October 12, 2010, the date of the Congressional inquiry. Service connection was also granted and a separate noncompensable evaluation assigned for migraine headaches, associated with the TBI, also effective October 12, 2010. In the June 2012 notification, the RO explained that the traumatic brain injury was previously combined with his right upper extremity hemiparesis, but the RO now assigned separate evaluations because it is more advantageous for the Veteran. The Veteran's combined evaluation was 60 percent. 

It is the Veteran's contention that, since he was already service-connected for conditions that are associated as symptoms and residuals of TBI when VA adopted traumatic brain injury (TBI) as a separate disability in October 23, 2008, he should be entitled to VA's TBI disability adoption date of October 23, 2008 as his effective date for his service-connected TBI instead of the October 12, 2010 effective date he was assigned.

The Veteran testified at a Board hearing in March 2017. The Veteran testified that his condition has not improved since service and that he was unaware that he could appeal the decisions reducing his disability ratings. The Veteran states that since he was already service-connected for TBI symptoms and residuals, he should be entitled to an earlier effective date of October 2008, which is when the VA enacted TBI as a disability.   

The Board points out that the Veteran did appeal the reductions in the initial ratings for the residuals of the concussion and decisions on those claims are final. The June 2006 Board decision decided that there was no CUE in the September 1971 rating decision that reduced the ratings for the right upper and lower extremity neuropathies to noncompensable, effective December 1971. The Board decision also denied claims for effective dates earlier than June 13, 2003, for the assignment of the 10 percent ratings. In the March 2011 rating decision, the RO denied a claim for earlier effective date for the grant of service connection for right neuropathy in the absence of a showing of CUE, and continued the 10 percent ratings from June 2003. 

Although the Veteran's service-connected cerebral concussion disability for which service connection that was originally granted in August 1970 was recharacterized as a traumatic brain injury in the May 2012 rating decision, there is no statutory provision in the code that permits extending an effective date prior to the date the claim was received, or the date the entitlement. 38 C.F.R. § 400(o)(1).

Furthermore, there is specific guidance in the 2008 Federal Register addressing earlier effective dates based upon VA enacting the traumatic brain injury (TBI) criteria as disability diagnostic code 8045. An appendix to the final rule enacting TBI criteria states, "The effective date of any award, or any increase in disability compensation, based solely on these new rating criteria will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations governing effective dates, 38 C.F.R. §  3.400, etc." 73 Fed. Reg. 54693, 54705. 

The Board observes that the laws and regulations governing effective dates are clear. For increased rating claims, the effective date, is either the date of the claim or if, an increase in the Veteran's service-connected disability is factually ascertainable, within the one year prior to the date the Veteran's most recent claim for increase was received. 

The date of claim for increased rating is October 12, 2010. There is no informal or formal claim after the June 2006 Board decision but prior to October 2010. As there was no pending claim for increase filed prior to October 12, 2010, an earlier effective date based on an earlier claim is not warranted. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .


ORDER

Entitlement to an effective date earlier than October 12, 2010 for the assignment of a 40 percent rating for service-connected TBI is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


